DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Election Requirement
This application contains claims directed to the following patentably distinct species: 

Species A, which includes a housing with open ends to receive a fishing line, a fishing aid member inside the housing, an actuating assembly, and a bobber covering the housing; and
Species B, which includes a housing with a fastener and a C-shaped clip to attach to a fishing pole, a fishing aid member inside the housing, an actuating assembly, and a tilt switch. 

The species are independent or distinct because Species B includes a fastener with a C-shaped clip, along with a tilt switch, that is designed for a housing to be attached to a fishing pole. Species A lacks this fastener and clip and tilt switch, and Species A is designed to receive a fishing line. Species B, by lacking a housing with open ends, is unable to receive a fishing line. In addition, these species are not obvious variants of each other based on the current record.

Applicant was required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 and 13-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Thomas Phung on 03/31/2021, a provisional election was made with traverse to prosecute the invention of Species A, claims 1-7 and 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5157857 (patented 10/27/1992) issued to Livingston.
Regarding claim 1, Livingston discloses a fishing aid device comprising: a housing 122 (figure 21, plastic housing 122; column 6, lines 22-25); a fishing aid member 126 disposed in the housing (figure 23, LED 126; column 6, lines 25-27 and lines 32-34); and an actuating assembly 125 disposed in the housing for energizing the fishing aid member 126 (figure 23, circuit board 125; column 6, lines 24-25).
Regarding claim 13, Livingston discloses a method of using a fishing aid device comprising the steps of: providing a fishing aid member 126 (figure 23, LED 126; column 26, lines 25-27), an elongated conductor 109 (column 5, lines 61-64) and a double layered capacitor disposed in a housing 122 (column 5, lines 61-66; column 2, lines 34-37 discloses the capacitor being able to be a double layer capacitor for a power device 21 that is similar to the power device disclosed in column 5, lines 60-66); charging the double layered capacitor using a battery (column 5, lines 60-66; column 6, claim 1) and energizing the fishing aid member using the double layered capacitor to assist in catching fish (column 6, claim 1).
Regarding claim 14, as dependent on claim 13, Livingston discloses the limitations of claim 13. Livingston also discloses a positive pole of the battery being contacted to the elongated conductor 109 and simultaneously contacting a negative pole of the battery to the housing for a period of time (column 2, lines 61-68; column 3, lines 14-24).
Regarding claim 15, as dependent on claim 13, Livingston discloses the limitations of claim 13. Livingston also discloses the fishing aid member including a light-emitting member which is supported by a fishing line adjacent to fishing tackle which is illuminated by the light-emitting member (column 4, lines 1-11).

Regarding claim 17, as dependent on claim 13, Livingston discloses the limitations of claim 13. Livingston also discloses the fishing aid member including a tilt switch connected to the double layered capacitor and to the fishing aid member whereupon the fishing aid member is energized upon tilt switch being tilted (column 5, lines 45-59).
Regarding claim 18, as dependent on claim 13, Livingston discloses the limitations of claim 13. Livingston also discloses the fishing aid member including a sound-producing member which is energized and emits a sound upon the tilt switch being tilted (column 5, lines 45-59).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of U.S. Patent No. 3656251 (patented 04/18/1972) issued to Snider.
	Regarding claim 2, as dependent on claim 1, Livingston discloses the limitations of claim 1. Livingston also discloses the housing 122 having a main body (figure 23, showing housing 122 being made of two similar halves 123 and 124). However, Livingston does not disclose a hollow tubular extension having a distal opening and extending from the main body.
	Snider teaches a housing having a main body 48 (figure 5, sphere 48; column 6, lines 18-24) and a hollow tubular extension 12 (figures 2 and 3, tubular housing structure 12; column 2, lines 62-65) having a distal opening 13 (figure 6, opening 13) and extending from the main body 48 (figure 5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livingston and include a housing having a main body and a hollow tubular extension having a distal opening and extending from the main body, as taught by Snider, in order to permit the housing to connect with a fishing line and to connect with a tubular opening in a bobber (e.g., Snider, column 6, lines 18-27).
	Regarding claim 3, as dependent on claim 2, Livingston as modified discloses the limitations of claim 2. Livingston also discloses the actuating assembly 125 including an elongated conductor 109 (figure 23, terminal 109, with the terminal being elongated and being able to conduct electricity; column 5, lines 61-64), a double layered capacitor 114 coupled to the elongated conductor 109 (figure 20, charge capacitor 114; column 5, lines 61-66; column 2, lines 34-37 discloses the capacitor being able to be a double layer capacitor for a power device 21 that is similar to the power device disclosed in column 5, lines 60-66) and being capable of retaining a charge for a period of time (column 5, lines 60-66, which shows how the capacitor 114 is similar to the capacitor 21B that can retain a charge for a period of time; column 3, lines 14-22), and a resistor 121, 122 (figure 23, bobber 121 and housing 122; column 6, lines 7-10) coupled to the elongated conductor 109 (figure 23) and in communication with the double layered capacitor (figure 23; column 5, lines 60-66).
	Regarding claim 4, as dependent on claim 3, Livingston as modified discloses the limitations of claim 3. The embodiment illustrated in figures 21-23, however, does not disclose the elongated conductor extending outwardly from the housing and being capable of being in contact with a battery to charge the double layered capacitor for a period of time.
Another embodiment in Livingston (figures 16-19) teaches an elongated conductor 109 (figure 16, terminal 109) extending outwardly from a housing 108 (figure 16, plastic encasing 108) and being capable of being in contact with a battery to charge the double layered capacitor for a period of time (column 6, claim 1; figure 16 shows an unmarked battery that is placed adjacent to circuit board elements 107).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment by Livingston, as illustrated in figures 21-23, and include the elongated conductor extending outwardly from the housing and being capable of being in contact with a battery to charge the double layered capacitor for a period of time, as taught by another embodiment in Livingston illustrated in figures 16-19, in order to permit the conductor to extend below a water surface for powering a light and a sound source and therefore permit a fishing line to be connected to the housing above the water surface (figure 18; column 5, lines 23-26).
Regarding claim 5, as dependent on claim 3, Livingston as modified discloses the limitations of claim 3. Livingston also discloses the fishing aid member 126 including a light-emitting member (column 6, lines 30-34) connected to the double layered capacitor 114 (figure 20; column 5, lines 60-66) and disposed in the housing 122 (figure 23) for emitting a light to illuminate bobbers and fishing tackle (figure 23).
Regarding claim 6, as dependent on claim 5, Livingston as modified discloses the limitations of claim 5. Livingston does not disclose the light-emitting member being disposed in the tubular extension with light being emitted out of the distal opening of the tubular extension.
Snider teaches a light-emitting member (figure 3, electric signal bulb 21) being disposed in a tubular extension 12 (figure 3, showing the bulb 21 on one end of the tubular housing 12) with light being emitted out of the distal opening 13 of the tubular extension 12 (figure 3, showing bulb 21 being able to emit light out of opening 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livingston as modified and include the light-emitting member being disposed in the tubular extension with light being emitted out of the distal opening of the tubular extension, as taught by Snider, in order to permit the light-emitting member to be visible to a fisherman during fishing activities (e.g., Snider, column 4, lines 51-53; column 5, lines 60-63).
Regarding claim 19, Livingston discloses a fishing aid member 126 disposed in the housing (figure 23, LED 126; column 6, lines 25-27 and lines 32-34), an actuating assembly 125 disposed in the housing for energizing the fishing aid member 126 (figure 23, circuit board 125; column 6, lines 24-25), the actuating assembly including an elongated conductor 109 (column 5, lines 61-64) a double layered capacitor 114 coupled to the elongated conductor 109 (figure 20, charge capacitor 114; column 5, lines 61-66; column 2, lines 34-37 discloses the capacitor being able to be a double layer capacitor for a power device 21 that is similar to the power device disclosed in column 5, lines 60-66) and being capable of retaining a charge for a period of time (column 5, lines 60-66, which shows how the capacitor 114 is similar to the capacitor 21B that can retain a charge for a period of time; column 3, lines 14-22), and a resistor 121, 122 (figure 23, bobber 121 and housing 122; column 6, lines 7-10) coupled to the elongated conductor 109 (figure 23) and in communication with the double layered capacitor (figure 23; column 5, lines 60-66), and a light-emitting member (column 6, lines 30-34) connected to the double layered capacitor 114 (figure 20; column 5, lines 60-66) and disposed in the housing 122 (figure 23) for emitting a light to illuminate bobbers and fishing tackle (figure 23).
Livingston does not disclose a housing having a main body and a hollow tubular extension having a distal opening and extending from the main body.
Snider teaches a housing having a main body 48 (figure 5, sphere 48; column 6, lines 18-24) and a hollow tubular extension 12 (figures 2 and 3, tubular housing structure 12; column 2, lines 62-65) having a distal opening 13 (figure 6, opening 13) and extending from the main body 48 (figure 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livingston and include a housing having a main body and a hollow tubular extension having a distal opening and extending from the main body, as taught by Snider, in order to permit the housing to connect with a fishing line and to connect with a tubular opening in a bobber (e.g., Snider, column 6, lines 18-27).
Regarding claim 20, as dependent on claim 19, Livingston as modified discloses the limitations of claim 19. The embodiment illustrated in figures 21-23, however, does not disclose the elongated conductor extending outwardly from the housing and including a battery engagement end for contact with a battery to charge the double layered capacitor for a period of time.
Another embodiment in Livingston (figures 16-19) teaches an elongated conductor 109 (figure 16, terminal 109) extending outwardly from a housing 108 (figure 16, plastic encasing 108) and including a battery engagement end for contact with a battery to charge the double layered capacitor for a period of time (column 6, claim 1; figure 16 shows an unmarked battery that is placed adjacent to circuit board elements 107, with the mounting board 106 thus having an engagement end for contact with a battery to charge the capacitor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment by Livingston, as illustrated in figures 21-23, and include a battery engagement end for contact with a battery to charge the double layered capacitor for a period of time, as taught by another embodiment in Livingston illustrated in figures 16-19, in order to permit the conductor to extend below a water surface for powering a light and a sound source and therefore permit a fishing line to be connected to the housing above the water surface (figure 18; column 5, lines 23-26).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston as modified and as applied to claim 5, and further in view of U.S. Patent No. 6796077 (patented 09/28/2004) issued to Dupree. 
Regarding claim 7, as dependent on claim 5, Livingston as modified by Snider discloses the limitations of claim 5. Livingston does not disclose the housing further including a hollow tube disposed in the tubular extension and having open ends and being adapted to receive a fishing line therethrough with the light-emitting member illuminating the fishing tackle coupled to the fishing line.
Dupree teaches a housing 31 (column 13, lines 35-37; outer shell 31 surrounding lure body 12) further including a hollow tube 27 (figure 2, non-conductive housing 27) disposed in a tubular extension 12 (figure 2, lure body 12) and having open ends 14 and 20 (figure 3, showing two open ends for having bulb 14 and for eye 20) and being adapted to receive a fishing line therethrough (figure 2; column 7, lines 30-35) with the light-emitting member illuminating the fishing tackle coupled to the fishing line (figure 9, showing different fishing tackles being illuminated and being able to be coupled to a fishing line).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livingston as modified and include the housing further including a hollow tube disposed in the tubular extension and having open ends and being adapted to receive a fishing line therethrough with the light-emitting member illuminating the fishing tackle coupled to the fishing line, as taught by Dupree, in order to permit a fishing tackle to be illuminated while being connected to a fishing line (e.g., Dupree, column 5, lines 1-3).

Prior Art References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: U.S. Patent No. 7562489 (Turner) discloses a fishing lure assembly that includes an electricity generator, a tilt switch, a sound emitter, and a light emitter; U.S. Patent Nos. 7032343 (Foss) and 5867931 (Morris) each disclose a fishing assembly with a tilt switch that leads to activating light and sound members; U.S. Patent No. 7225580 (Chou; reference provided by Applicant in an information disclosure statement)  and U.S. Patent No. 5119578 (Johnson) each disclose a fishing bobber with a light emitting member and a tubular housing inside the bobber; U.S. Patent No. 4809456 (Caparelli) discloses a tubular fish activated signaling apparatus that includes a light emitting member, a tubular housing with distal ends for attachment to a fishing line, and battery engagement spaces; U.S. Patent No. 8161678 (DeLucca) discloses a sound-emitting alert mechanism housed in a tubular housing along with a light-emitting member and circuitry elements; U.S. Patent No. 5697182 (Rodgers) discloses a fishing lure with circuitry components that can energize a light or a speaker encased inside the fishing lure; U.S. Patent No. 6098331 (Kim) discloses a tubular pill-like fish attractor that uses sound and light to attract fish; and U.S. Patent Nos. 4109404 (Preeschl) and 3913256 (Morris) each disclose a bobber with an electrically energized signal device within the housing of the bobber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647